Citation Nr: 1422586	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  09-42 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension on a direct basis.

2.  Entitlement to service connection for hypertension as secondary to service-connected adjustment disorder with depressed mood.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active service from October 1989 to July 1990 and May 2005 to August 2006, some of which was performed under Title 10 orders.  He also had additional service in the U.S. Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In August 2010, the Veteran was afforded a personal hearing before the undersigned.

In February 2012, the Board remanded the issues of service connection for a left ankle disability and hypertension for further development.  In October 2012, the RO granted service connection for the left ankle disability; this issue is therefore no longer before the Board on appeal.  Regarding the issue of service connection for hypertension as secondary to service-connected adjustment disorder with depressed mood, as the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of service connection for hypertension as secondary to service-connected adjustment disorder with depressed mood is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hypertension did not have its onset during the first period of active service, result from disease or injury in the first period of active service, nor was it manifested to a compensable degree within one year after the separation from during the first period of active service.

2.  Hypertension existed prior to his entry into the second period of active service and did not permanently worsen during this period of active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension on a direct basis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1153, 5107 (West 2002 & Supp. 2013); 38 CFR §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

September 2007 and March 2012 letters satisfied the duty to notify provisions.  These letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The claim was subsequently readjudicated, most recently in a February 2013 supplemental statement of the case.  Thus, VA's duty to notify has been met.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted and opinions were obtained in March 2009, March 2012, and February 2013.  The record reflects that there is sufficient evidence for deciding the service connection on a direct basis.  Thus, VA's duty to assist has also been met.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

Service connection for certain chronic diseases, such as hypertension, may be established based on a legal "presumption" by showing that the disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Post-service medical treatment records show that the Veteran had been diagnosed as having hypertension.  Therefore, the first requirement for service connection for this claim, the existence of a current disability, is met.

The Veteran was diagnosed with hypertension prior to his second period of service.  Aggravation of a preexisting condition for the second period of service will be addressed below.  

Regarding the first period of service, the medical evidence from service does not show, nor does the Veteran contend, that his hypertension had its onset in service.  Service treatment records from the first period of service contain no complaint, finding, history, symptom, treatment, or diagnosis of hypertension.  Blood pressure reading in January 1990 was 128/84 and in May 1993, a few years after separation, was 138/82.  In addition, high blood pressure was not shown until September 1997.  This evidence weighs against the onset of hypertension during the Veteran's first period of service.

There is no competent medical evidence of record showing that the Veteran's hypertension had its onset during active service or is related to any in-service disease or injury during the first period of active service.  Private and VA medical treatment records regarding hypertension make no mention of any link between this condition and service.  Further, the February 2013 VA examiner, following a review of the record and physical examinations, opined that it was less likely than not that hypertension was incurred in or caused by the claimed inservice injury, event, or illness.  The examiner explained that during the initial period of service, there was no evidence of elevated blood pressure measurements to diagnose hypertension.  As the opinion was based upon review of the claim file and a physical examination and was supported by rationale citing to specific evidence in the file, it is found to be persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

Next, the evidence does not show that the Veteran had hypertension to a compensable degree within one year following his separation from service.  High blood pressure was first seen in September 1997, which was many years after the first period of service.  As such, service connection on a presumptive basis for chronic diseases is not warranted.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In addition to the above-mentioned requirements for service connection, claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted," and a history of preservice existence of conditions recorded at the time of examination does not constitute a "notation" of such conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see also Vanerson v. West, 12 Vet. App. 254, 259 (1999) (history of pre-service existence of conditions recorded at the time of examination will be considered together with all other material evidence in determinations as to inception (citing 38 C.F.R. § 3.304(b)).

If noted on entrance, a pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

The evidence shows that the Veteran first exhibited high blood pressure in September 1997 and was diagnosed as having hypertension, controlled on medication, in August 2003, prior to his second period of active service.  There was no specific entrance examination as the May 2005 medical readiness report noted that the Veteran's physical was current relying on an August 2003 examination.  Thus, this is a case of service aggravation for the Veteran's second period of service.  Either no entrance examination was conducted or the August 2003 examination constitutes the entrance examination.  In either scenario, the presumption of soundness does not apply because of either a lack of examination or because hypertension was noted on the August 2003 report.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

The February 2013 VA examiner opined that the Veteran's hypertension clearly and unmistakably existed prior to service.  The examiner explained that the Veteran clearly had preexisting hypertension as high blood pressure was noted in September 1997 and during August 2003 treatment, the Veteran was diagnosed as having hypertension controlled with medication and a history of high blood pressure was noted.  The opinion was definitive and as the examiner provided rationale, cited to specific evidence in the file as support for the opinion and was based upon review of the claims file, it is found to be persuasive.  See Prejean, 13 Vet. App. at 448-49.  Therefore, even though the examiner used a higher standard than necessary showing preexistence, the opinion further supports the finding that the Veteran's hypertension preexisted his second period of service.

The February 2013 opinion also addresses the theory of service aggravation by providing a definitive opinion that the Veteran's hypertension was clearly and unmistakably not aggravated or made permanently worse by the Veteran's second period of service.  The burden for showing an in-service increased in severity is on the claimant for a service aggravation claim.  Here, the competent evidence does not show a worsening; thus, the presumption of aggravation does not attach.  Even so, the examiner provided a persuasive opinion that the Veteran's hypertension was not aggravated during the second period of service when considering even a higher standard of whether this was the case; i.e., clear and unmistakably so.  The examiner stated that the Veteran was treated and monitored for hypertension throughout his deployment to Kuwait and there was no indication of permanent worsening during this period of service.  Although control of the Veteran's hypertension was inconsistent throughout his service and generally suboptimal, there was no evidence of worsening of his blood pressure or complications.  The March 2012 VA examiner also opined that the Veteran's hypertension was less likely than not permanently aggravated by service.  There is no competent expert medical opinion evidence to counter these medical opinions and the opinions were definitive based on specific evidence in the file as support for the opinion and a review of the file.  See Prejean, 13 Vet. App. at 448-49.  Accordingly, the Veteran's pre-existing hypertension was not aggravated by his second period of active military service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In sum, the preponderance of the evidence is against the claim of service connection for hypertension on a direct basis under the theories detailed above.  There is no doubt to be resolved and service connection is not warranted for hypertension on a direct basis.  See 38 U.S.C.A. § 5107(b); 3.102.


ORDER

Service connection for hypertension on a direct basis is denied.


REMAND

In the previous remand, the Board requested an opinion as to whether the Veteran's claimed hypertension was proximately due to or aggravated (i.e., made chronically worse) by his service-connected adjustment disorder with depressed mood.  In a February 2013 opinion, the examiner opined that hypertension was less likely than not proximately due to or aggravated by his service-connected adjustment disorder with depressed mood.  The basis for this opinion was that the evidence for a causal or permanent worsening of hypertension by a psychological disorder, such as the Veteran's adjustment disorder with depressed mood, is equivocal.  The examiner based this opinion on a medical treatise.  The Board finds this rationale not wholly sufficient as it is not tailored to the Veteran's specific case nor does it actually support the opinion provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4).  As such, further development is necessary for this bifurcated portion of the claim.

Accordingly, this claim is REMANDED for the following actions:

1.  Send the Veteran's claims folder to the examiner who provided the February 2013 opinion, or if the examiner is no longer available, a suitable replacement, to request that the examiner prepare an addendum to the report.  The Veteran need not be re-examined unless an examination is deemed necessary.  If a physical examination is deemed necessary, all indicated testing must be accomplished.  The file must be made available to the examiner for review.  

The examiner must provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that his hypertension is caused or aggravated by his service-connected adjustment disorder with depressed mood.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the Veteran's representative in the August 2013 informal hearing presentation, including the website links.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the appeal.  If the benefit sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


